Citation Nr: 0700630	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  94-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
rhomboid muscle spasm with fibromyalgia.

2.  Entitlement to a rating in excess of 20 percent for left 
rhomboid muscle spasm with fibromyalgia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1992.

This initially came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2004, the Board remanded the case to the RO for 
issuance of a Statement of the Case.  The RO issued the 
Statement of the Case in April 2005.  The veteran perfected 
an appeal of the evaluations assigned for her left and right 
rhomboid muscle disabilities.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's right rhomboid strain is manifested by no 
more than moderate disability to Muscle Group II.  

3.  The veteran's left rhomboid strain is manifested by no 
more than moderate to moderately severe disability to Muscle 
Group II.  

4.  Evidence has not been submitted that tends to show that 
the service-connected right and left rhomboid strain require 
frequent hospitalization, is unusual, or causes marked 
interference with employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right rhomboid muscle strain are not met.  38 C.F.R. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.73, Diagnostic Codes 5302 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for left rhomboid muscle strain are not met.  38 C.F.R. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.73, Diagnostic Codes 5302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in May and July 2003, subsequent to the initial 
adjudication of the claim.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in her possession, it has informed her of 
the evidence that would be pertinent and requested her to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that she should submit any 
pertinent evidence in her possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  The veteran was also furnished a 
letter in March 2006 informing her of the type of evidence 
necessary to establish an effective date

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Evidentiary Background

The veteran was treated during service for complaints of a 4 
week history of upper back pain in June 1992.  Examination 
revealed trapezius muscle tenderness without spasm.  A strain 
was assessed.  

During VA examination in January 1993 the veteran complained 
of constant upper back tightness.  She did not recall any 
injury.  Her symptoms were worse after prolonged sitting or 
standing in one position for more than 1 to 2 hours.  There 
was no radiation of pain and no history of restricted 
movements of the cervical spine.  She also denied any 
problems with her shoulders.  Examination revealed normal 
motion of the cervical and thoracic spine.  Bilateral 
rhomboid muscular spasm and tenderness was recorded.  
Neurological examination was grossly intact.  Pertinent 
diagnosis was upper back pain, secondary to bilateral 
rhomboid muscle spasm.  
	
By rating action in November 1993, the RO awarded service 
connection for residuals of an upper back injury with 
residuals bilateral rhomboid muscle spasm.  A noncompensable 
disability evaluation was assigned effective from September 
2, 1992, the day following the veteran's separation from 
active duty.  The veteran appealed this decision.  

Subsequent post service treatment records show continued 
complaints of upper back pain and stiffness.  Private X-ray 
studies of the veteran's cervical and thoracic spine in July 
1995 were interpreted as normal with no significant bony 
abnormality.  There was also no soft tissue abnormality of 
the cervical spine.  

In February 1997, the veteran underwent a VA neurological 
examination.  Her bilateral rhomboid muscle spasms were 
usually precipitated by stress or prolonged typing.  She 
complained of constant mild, chronic ache over her rhomboid 
muscles.  The pain would last about a day or two before it is 
relieved with rest and heat.  Sensory examination was normal 
and the cranial nerves were intact.  Moderate tenderness was 
observed over the rhomboid muscles; however, the veteran had 
normal ranges of movement in her upper torso and shoulders 
area.  

The veteran in March 1998 stated that she had lost 10 days of 
work over the past year due to her service-connected migraine 
headaches and right and left rhomboid muscle spasm.  During 
subsequent private treatment in March 1998, spasm of her neck 
muscles and tenderness on palpation along the 
sternocleidomastoid and trapezius muscles was noted.  
Treatment in June 1998 revealed no tenderness in the upper 
thoracic spine.  

The veteran was afforded another VA neurological examination 
in September 1998.  She complained of chronic pain in the 
trapezius bilaterally.  Physical examination revealed 
tenderness in the trapezius bilaterally.  Range of motion of 
the cervical spine was limited as follows:  forward flexion 
to 50 degrees, backward extension to 40 degrees; right 
lateral flexion to 20 degrees; and bilateral lateral rotation 
to 20 degrees.  Deep tendon reflexes were 2+ in the biceps 
and triceps, and trace in the brachioradialis.  Muscle 
strength was within normal limits.  

Examination of the veteran's back during a VA muscles 
examination in June 1999 revealed no tenderness or spasm of 
the rhomboids on either side of the thoracolumbosacral spine 
with full painless range of motion of the cervical spine.  
Pertinent diagnosis was history of right and left rhomboid 
muscle spasms, not found on present examination.  

The veteran sought private medical treatment in July 2000 for 
pain in the upper back and lower back of two weeks duration.  
She had taken Motrin and Vicodin without any significant 
relief.  Examination revealed tenderness in the thoracic and 
lumbar regions.  

Pursuant to the Board's Remand, the veteran was afforded a VA 
muscles examination in August 2003.  She reported pain and 
spasm in her rhomboid muscles.  The left rhomboid hurt more 
than the right.  She reported difficulty moving her left arm 
and had to lay down once or twice every three months due to 
severe left rhomboid pain.  She reported difficulty lifting 
her arm overhead to dry and wash her hair.  Her rhomboid pain 
was often associated with neck pain.  Physical examination 
revealed mild tenderness in the paravertebral musculature of 
the upper thoracic spine and cervical spine.  There was some 
tenderness extending to the left rhomboid with mild spasm.  
The veteran had decreased ability to perform shoulder shrug 
on the left which was approximately half the excursion.  She 
had full motion of the right shoulder.  There was decreased 
range of motion of the cervical spine with flexion to 30 
degrees, extension to 25 degrees, right lateral flexion to 35 
degrees, left lateral flexion to 50 degrees, right lateral 
rotation to 50 degrees, and left lateral rotation to 35 
degrees.  Deep tendon reflexes were within normal limits and 
sensation was intact to light touch.  Pertinent diagnoses 
included left and right rhomboid strains and cervical strain 
with radiculopathy.  The examiner, after reviewing the claims 
folder, opined that the right rhomboid disability was of 
moderate severity and the left rhomboid disability varied, 
but was usually moderate to moderately severe disabling.  

Thereafter, in December 2003, the RO issued a rating action 
assigning a 20 percent disability rating for the veteran's 
right rhomboid strain and 20 percent for her left rhomboid 
strain.  The veteran continued to express disagreement with 
the disability assigned.  

Subsequent VA medical records show that the veteran was 
treated for left shoulder pain with poor range of motion.  A 
July 2004 VA MRI of the left shoulder revealed mild 
degenerative tendinitis of the supraspinatus.

VA examination in September 2005 revealed complaints of pain 
in multiple joints with a diagnosis of fibromyalgia in 2004.  
The veteran worked full time, but felt exhausted when 
returning from work.  She had moderate to severe stiffness in 
the morning that improved with activities of daily living.  
Examination revealed full range of motion of the neck and 
shoulders with pain and grimacing.  Increased tenderness with 
digital palpation was noted in the low cervical region, 
trapezius, and supraspinatus muscles.  Pertinent diagnosis 
was fibromyalgia.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (2006).  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  Moreover, evaluation of injury 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as functional 
limitations and painful motion.  See 38 C.F.R. §§ 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-207 (1995).

The RO evaluated the veteran's service-connected right and 
left rhomboid muscle disabilities under Diagnostic Code 5302 
which addresses injuries to Muscle Group II and includes the 
rhomboid muscles.  This diagnostic code provides a zero 
percent evaluation for "slight" muscle disability of either 
the dominant or non-dominant side of the body.  A 20 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side or "moderately 
severe" muscle disability of the non-dominant side.  A 30 
percent is assigned for "moderately severe" muscle 
disability of the dominant side or "severe" muscle 
disability of the non-dominant side.  A 40 percent rating is 
provided for a "severe" muscle disability of the dominant 
side.  38 C.F.R. § 4.73, Diagnostic Code 5302.  Limitation of 
motion associated with a disability is accounted for under 
this criteria, as set forth at 38 C.F.R. § 4.56(d) (2006).  
This section also defines what constitutes a slight, 
moderate, moderately severe or severe disability.

A "moderate" disability of a muscle anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates 
a through and through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

During the pendency of this appeal, the RO issued a January 
2006 rating action that awarded service connection for 
fibromyalgia manifested by widespread aches and pains 
including headache, neck pain, sleep disturbance, bilateral 
rhomboid muscle spasms.  Under VA regulations, the maximum 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: provides a 10 percent 
rating for symptoms that require continuous medication for 
control, a 20 percent rating for symptoms that are episodic, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, and a 40 percent rating for 
symptoms that are constant, or nearly so, and refractory to 
therapy. 38 C.F.R. § 4.71a, Diagnostic Code 5025.  


Analysis 

Competent medical evidence demonstrates that the veteran is 
right hand dominant.
The 20 percent disability evaluation in effect for her right 
rhomboid muscle strain contemplates moderate disability of 
the dominant hand.  The 20 percent disability evaluation for 
the veteran's left rhomboid strain contemplates either 
moderate or moderately severe disability of the non-dominant 
side.  

In order to warrant a disability evaluation in excess of 20 
percent for her right rhomboid strain, the evidence must show 
"severe" disability affecting Muscle Group II.  See 38 
C.F.R.  §§ 4.56(d), 4.73, Diagnostic Code 5302.  In order to 
warrant a disability evaluation in excess of 20 percent for 
her left rhomboid strain, the evidence must show either 
"moderately severe" or "severe" disability affecting 
Muscle Group II.  See 38 C.F.R.  §§ 4.56(d), 4.73, Diagnostic 
Code 5302.  

As noted above, both the veteran's right rhomboid muscle 
strain and left rhomboid muscle strain were manifested during 
service by back pain diagnosed as a strain.  Since service 
the veteran has continually complained of upper back pain and 
stiffness.  

The veteran's right rhomboid muscle disability did not 
involve a through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of oft parts, or 
intermuscular scarring.  The veteran does not have a history 
of hospitalization for a prolonged period of treatment of a 
right rhomboid muscle wound with a record of cardinal 
symptoms consisting of loss of power, weakness, lower 
threshold of fatigue, fatigue pain, of impairment of 
coordination with uncertainty of movement.  On the contrary, 
during VA examination in January 1993, she had normal motion 
of the cervical and thoracic spines with normal neurological 
examination.  In February 1997, she described her pain as 
mild lasting for a day or two.  At that time, despite 
moderate tenderness, sensory examination was normal and the 
veteran had normal range of motion in her upper torso and 
shoulders.  Despite limitation of cervical spine motion in 
March 1998, examination in September 1998 revealed normal 
muscle strength and the veteran had full painless range of 
motion in June 1999.  While limitation of cervical motion was 
noted during examination in August 2003, the veteran 
tenderness was described as mild.  Deep tendon reflexes were 
normal and sensation was intact.  The veteran's limited 
cervical spine motion was attributed to cervical strain with 
radiculopathy.    
There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles as 
contemplated by moderately severe disability.  In fact, a VA 
physician noted that her right rhomboid disability was of 
moderate severity.  A higher evaluation is not warranted 
because the veteran's right rhomboid muscle strain does not 
satisfy the criteria for a "moderately severe" disability, 
as discussed above.  See 38 C.F.R. §§ 4.57(d)(3), (4), 4.73, 
Diagnostic Code 5302 (Muscle Group II).

Similarly, the veteran's left rhomboid strain is not 
manifested by residuals of a through and through muscle 
injury as contemplated by a higher disability rating.  There 
is no evidence of shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
While tenderness to palpation has been objectively observed, 
there is no objective finding of ragged, depressed and 
adherent scars indicating wide damage to muscle groups, 
palpation showing loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area and muscles that swell and 
harden abnormally in contraction.  A higher evaluation is not 
warranted because the veteran's left rhomboid muscle strain 
does not satisfy the criteria for a "severe" disability, as 
discussed above.  See 38 C.F.R. §§ 4.57(d)(3), (4), 4.73, 
Diagnostic Code 5302 (Muscle Group II).  This finding is 
supported by the opinion of the VA examiner in August 2003 
that opined that the veteran's left rhomboid disability was 
of moderate to moderately severe severity.  

In reaching these conclusions, the Board notes that VA 
regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).  Although the 
veteran has shown pain on range of motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's right and left rhomboid strain are, however, 
already contemplated by the 20 percent ratings currently in 
effect.  There is no objective evidence of further 
dysfunction in the form of atrophy, weakness, or deformity.  
There is no indication in the current record that pain due to 
the disability causes functional loss greater than that 
contemplated by the currently assigned 20 percent 
evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  On the 
contrary, recent VA examination in September 2005 revealed 
full range of motion of the neck and shoulders.  

The Board has considered the applicability of Diagnostic Code 
5025.  Rather than assign a single rating for fibromyalgia, 
separate ratings have based on various manifestations.  In 
addition to the ratings assigned for rhomboid strain, the RO 
has assigned a 30 percent evaluation for headaches with 
fibromyalgia and a 10 percent evaluation for an anxiety 
disorder with fibromyalgia.   This results in a current 60 
percent combined evaluation for manifestations of 
fibromyalgia.  A rating in excess of 40 percent is not 
available under Diagnostic Code 5025.  Thus rating the 
veteran's right and left rhomboid strain under Diagnostic 
Code 5025 would be less advantageous to the veteran than 
separately evaluating his manifestations.  

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

At no time during the pendency of this appeal has either the 
veteran's right or left rhomboid disability met the 
requirements for a rating higher than 20 percent.  Therefore, 
staged ratings are not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 20 percent for 
right rhomboid muscle strain with fibromyalgia is denied.

Entitlement to an evaluation in excess of 20 percent for left 
rhomboid muscle strain with fibromyalgia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


